683 N.W.2d 146 (2004)
MILAN TP.
v.
JAWORSKI.
No. 125434.
Supreme Court of Michigan.
July 16, 2004.
SC: 125434. COA: 240444.
On order of the Court, the application for leave to appeal the December 4, 2003 judgment of the Court of Appeals and the motion to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The application for leave to appeal as cross-appellants is therefore moot and is DENIED.